Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Applicant’s amendment filed on October 13, 2021 is acknowledged.  Claims 2 and 16 have been amended.  Claims 2-21 are currently pending and under examination.
Objections Withdrawn
2.	In view of Applicant’s amendments, the objection to the disclosure for informalities is withdrawn. 
Rejections Withdrawn
3.	In view of Applicant’s amendment, the rejection of claims 16-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

4.	In view of the written description rejection as set forth below, the rejection of claims 2-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
	
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 2 is drawn to a nucleic acid comprising a sequence encoding a Mycobacterium smegmatis porin A (MspA) monomer, wherein the encoded MspA monomer comprises a variant amino acid sequence of SEQ ID NO: 1, and wherein the variant amino acid sequence comprises (i) mutations resulting in amino acids without a negative charge at positions 90 and 91 and (ii) one or more mutations outside the periplasmic loop adding a 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe the invention which has been claimed to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.   The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The claims as drafted require one or more mutations outside the periplasmic loop, however the specification does not adequately describe what the exact mutations should be or their exact location so as to allow a skilled artisan the ability to know said mutations will add a positively charged amino acid to a vestibule or entrance of an MspA.  Without there being a specific teaching the claim essentially reads on “….one or more mutations of amino acids ‘some place’” clearly not providing enough of a description that even a skilled searcher would know how many mutations are to take place, their location or to know what kind of a mutation is necessary. The specification is silent as to which mutations are necessary and what amino acids must be present in order for a given mutation to be effective.
As noted, by the previous Examiner of record, the specification does not define the amino acid sequence which comprises either said vestibule or said entrance.  Thus, it is unclear Mycobacterium smegmatis porin A (MspA) monomer, wherein the encoded MspA monomer comprises a variant amino acid sequence of SEQ ID NO: 1, and wherein the variant amino acid sequence comprises one or more mutations adding a positively charged amino acid to a vestibule or entrance of an MspA comprising the encoded MspA monomer.
As evidenced by Bowie et al., Science, 1990, 257:1306-1310, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function, carry out the instructions of the genome. Bowie et al. further teach that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (see column 1, page 1306). Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions (see column 2, page 1306).  
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the genus of amino acids and the mutations thereof, the skilled artisan could not immediately recognize or distinguish members of the claimed genus. The 
Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed.  The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 
Further, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed. 
Conclusion
6.	No claim is allowed.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinz et al., Journal of Chromatography B, 2003; 790:337-348.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 4, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645